Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2012/0228386 ("Wu").
Regarding claim 1, Wu discloses a micro robot (microdevice, paragraph [0006]) that is moveable in a body (paragraph [0160]), the micro robot comprising: first quantum dots (paragraph [0400] discloses the microdevice can comprise a plurality of quantum dots).
Regarding claim 2, Wu discloses the micro robot of claim 1, further comprising: 
a body portion (substrate) comprising a magnetic portion (paragraph [0388]), the body portion being moved by an external electromagnetic field (paragraph [0408]); and 

Regarding claim 3, Wu discloses the micro robot of claim 2, wherein the body portion (substrate) is coated with the first quantum dots (paragraph [0340] states the photorecognizable coding pattern is located on the surface or on top of the substrate, paragraph [0391] discloses a photorecognizable coding pattern can be an optical labeling substance, and paragraph [0396] states the optical labeling substance can be a quantum dot).
Regarding claim 7, Wu disclose the micro robot of claim 1, further comprising: a body portion (substrate) comprising a magnetic portion (paragraph [0388]), the body portion being moved by an external electromagnetic field paragraph [0408]); and an indicator located at an end or an intermediate portion of the body portion, the indicator having the quantum dots arranged thereon (the section, or layer of the substrate that has quantum dots is an indicator).
Regarding claim 8, Wu discloses the micro robot of claim 1, further comprising: 
a body portion (substrate) comprising a magnetic portion (paragraph [0388]), the body portion being moved by an external electromagnetic field (paragraph [0408]); and 
wherein the first quantum dots are arranged inside the body portion (paragraph [0340] states the photorecognizable coding pattern can also be located within or inside the substrate, paragraph [0391] discloses a photorecognizable coding pattern can be an optical labeling substance, and paragraph [0396] states the optical labeling substance can be a quantum dot).
Regarding claim 9, Wu discloses the micro robot of claim 8, wherein the body portion is embedded (paragraphs [0340]-[0341]) with the first quantum dots.
Regarding claim 10, Wu discloses a system for measuring a behavior of a micro robot, the system comprising: 
a light source for irradiating light (laser source, paragraph [0147]); 
the micro robot (microdevice, paragraph [0006]) comprising first quantum dots that absorb light irradiated from the light source and emit light (paragraph [0147] states light produced by the optical signal source, e.g. a laser source, passes through the built-in optical elements, such as quantum dots (paragraph [0400]), and light is produced from the built-in electro-optical elements on the microdevice); and 
a detection unit configured to sense the light emitted from the first quantum dots (paragraph [0239]).
Regarding claim 12, Wu discloses the system of claim 10, wherein: 
the micro robot comprises a body portion (substrate) comprising a magnetic portion (paragraph [0388]), the body portion being moved by an external electromagnetic field (paragraph [0408]); and 
the first quantum dots are arranged on the body portion (paragraph [0340] states the photorecognizable coding pattern is located on the surface or on top of the substrate, paragraph [0391] discloses a photorecognizable coding pattern can be an optical labeling substance, and paragraph [0396] states the optical labeling substance can be a quantum dot).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of U.S. Patent Publication No. 2019/0015930 (“Berg”).
Regarding claim 4, Wu discloses the micro robot of claim 2, and Wu discloses that quantum dots can be tuned both in absorption and emission to any chosen wavelength by simply changing their size (paragraph [0310]).  
Wu does not explicitly disclose that the first quantum dots absorb irradiated light of a near infrared ray wavelength band or a shortwave infrared ray (SWIR) band, and emit light of the SWIR band.
However, Berg teaches that quantum dots can be tuned to emit a fluorescence signal of a particular wavelength by altering their size (paragraph [0069]), and a fluorescent optical material may absorb broadly in the NIR waveband and emit in the SWIR waveband (paragraph [0107]).
It would have been obvious an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to tune the quantum dots in the device of Wu to absorb light in the NIR band and emit light of the SWIR band as disclosed by Berg in order to penetrate .
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of U.S. Patent Publication No. 2012/0153226 ("Comanzo").
Regarding claim 5, Wu discloses the micro robot of claim 4, including second quantum dots (paragraph [0400]).  Wu does not explicitly disclose that the second quantum dots are arranged on different locations from locations of the first quantum dots, the second quantum dots absorbing light emitted from the first quantum dots.
However, Comanzo discloses second quantum dots (particle 16, Fig. 1) arranged on different locations from locations of the first quantum dots (particle 12, Fig. 1), the second quantum dots absorbing light emitted from the first quantum dots (Fig. 1 and paragraph [0025] states that photons 12 emitted by the first particle 12 is absorbed by particle 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include second quantum dots that absorb light from the first quantum dots as disclosed by Comanzo in the device of Wu in order to tune the appearance of the microdevice’s emission as taught, known, and predictable.
Regarding claim 13, Wu discloses the system of claim 12, including second quantum dots (paragraph [0400]).  Wu does not explicitly disclose that the second quantum dots are arranged on different locations from locations of the first quantum dots, the second quantum dots absorbing light emitted from the first quantum dots.
However, Comanzo discloses second quantum dots (particle 16, Fig. 1) arranged on different locations from locations of the first quantum dots (particle 12, Fig. 1), the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include second quantum dots that absorb light from the first quantum dots as disclosed by Comanzo in the device of Wu in order to tune the appearance of the microdevice’s emission as taught, known, and predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Berg further in view of U.S. Patent Publication No. 2015/0297086 ("Hong").
Regarding claim 11, Wu discloses the system of claim 10, and Wu further discloses that the light source irradiates light (laser source, paragraph [0147]).
Wu does not explicitly disclose that the light source irradiates near infrared ray wavelength band or a shortwave infrared ray (SWIR) wavelength band, nor that the first quantum dots absorb irradiated light of a near infrared ray wavelength band or a shortwave infrared ray (SWIR) band, and emit light of the SWIR band.
However, Berg teaches that quantum dots can be tuned to emit a fluorescence signal of a particular wavelength by altering their size (paragraph [0069]), and a fluorescent optical material may absorb broadly in the NIR waveband and emit in the SWIR waveband (paragraph [0107]).
It would have been obvious an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to tune the quantum dots in the device of Wu to absorb light in the NIR band and emit light of the SWIR band as disclosed by Berg in order to penetrate 
Furthermore, Hong discloses a light source irradiates light of a near infrared ray wavelength band (infrared laser, Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an infrared light source as disclosed by Hong in the device of Wu in order to allow radiation from the laser to pass through the skin and reduce scattering as taught, known, and predictable.
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The micro robot as claimed, specifically in combination with: a body portion that has first quantum dots in a first area and second quantum dots in a second area that are symmetrically arranged based on an axis that is parallel with a moving direction of the micro robot is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2011/0270434 ("Fischer") discloses a magnetic nanostructure propeller for use in biomedical applications that are has a screw like shape and are propelled by a magnetic field, see Fig. 2.
U.S. Patent Publication No. 2017/0143830 ("Wang") discloses red blood cells functioning as micromotors that are loaded with quantum dots, see Fig. 7. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878